EXHIBIT 10.76








ASSET PURCHASE AGREEMENT




Between




ENGLOBAL U.S., INC.




and




FURMANITE AMERICA, INC.




dated as of


December 11, 2012


 
 
 

--------------------------------------------------------------------------------

 


 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of December 11, 2012
is entered into between ENGLOBAL U.S., INC., a Texas corporation (collectively
“Seller”) and FURMANITE AMERICA, INC., a Virginia corporation (“Buyer”).
 
RECITALS
 
 
WHEREAS, Seller is engaged in the business of inspection services primarily to
the midstream, oil and gas industries generally named ENGlobal Inspection (the
“Business”); and
 
 
WHEREAS, Seller wishes to sell and assign to Buyer and Buyer wishes to purchase
and assume from Seller, substantially all the assets of the Business, subject to
the terms and conditions set forth herein;
 
 
WHEREAS, Seller wishes to convey to Buyer all existing licenses, contracts,
non-competes and other items necessary for the Business to be ongoing, subject
to the terms and conditions set forth herein;
 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE I
Definitions
 
See attached Appendix I
 
 
ARTICLE II
Purchase and Sale
 
Section 2.01 Purchase and Sale of Assets.  Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
all Encumbrances other than Permitted Encumbrances, all of Seller’s right, title
and interest in, to and under the following assets, properties and rights of
Seller, to the extent that such assets, properties and rights exist as of the
Closing Date and exclusively relate to the Business (collectively, the
“Purchased Assets”):
 
(a) all furniture, fixtures, equipment, supplies and other tangible personal
property of the Business listed on the Disclosure Schedule 2.01 (a) (the
“Tangible Personal Property”);
 
(b) all Contracts of the Business set forth on Section 2.01(b) of the Disclosure
Schedules (collectively, the “Assigned Contracts”);
 
(c) all pre-paid accounts and subscriptions set forth on Section 2.01(c) of the
Disclosure Schedules (collectively the “Pre-paid Accounts”);
 
 
 

--------------------------------------------------------------------------------

 
 
(d) all intellectual property owned by Seller and used in connection with the
Business, including promotional material, photographs, etc., provided they do
not utilize the name or trademarks of “ENGlobal”;
 
(e) all equipment drawings and part drawings used in connection with the
Business;
 
(f) all Permits and licenses including environmental permits and licenses
necessary to operate the Business;
 
(g) all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets; and
 
(h) copies, of all books and records, to the extent they exist, including books
of account, ledgers and general, financial and accounting records, customer
lists, customer purchasing histories, price lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, sales material and
records, internal financial statements and marketing and promotional surveys,
material and research, that exclusively relate to the Business or the Purchased
Assets.
 
Section 2.02 Excluded Assets.  Other than the Purchased Assets subject to
Section 2.01, Buyer expressly understands and agrees that it is not purchasing
or acquiring, and Seller is not selling or assigning, any other assets or
properties of Seller, and all such other assets and properties shall be excluded
from the Purchased Assets (the “Excluded Assets”).  Excluded Assets include the
following assets and properties of Seller:
 
 (a) all existing accounts receivable and unbilled work-in-progress of the
Business as of the Closing Date;
 
 (b) all cash and cash equivalents, bank accounts and securities of Seller;
 
(c)  
all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

 
(d)  
any property used by Seller in connection with its engineering and automation
business, as shown with more detail on Schedule 2.02.

 
Section 2.03 Assumed Liabilities.  Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge when due any
and all liabilities and obligations of Seller arising out of or relating to the
Business or the Purchased Assets on or after the Closing, other than the
Excluded Liabilities (collectively, the “Assumed Liabilities”), including,
without limitation, the following:
 
(a) all liabilities and obligations arising under or relating to the Assigned
Contracts legally assigned by Seller to Buyer arising after the Closing Date;
 
(b) all liabilities and obligations for Taxes incurred relating to the Business,
the Purchased Assets or the Assumed Liabilities arising after the Closing Date;
 
(c) all other liabilities and obligations arising out of or relating to Buyer’s
ownership or operation of the Business and the Purchased Assets on or after the
Closing.
 
(d) accrued compensated absences arising prior to the Closing Date, as shown on
Schedule 2.03, to be adjusted in accordance with Section 2.05; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e) the obligation to pay Eddie Roberson’s retention bonus and PTO in accordance
with Schedule 2.03(e).
 
Section 2.04 Excluded Liabilities. Buyer shall not assume and shall not be
responsible to pay, perform or discharge any of the following liabilities or
obligations of Seller (collectively, the “Excluded Liabilities”):
 
(a)  
any liabilities or obligations arising out of or relating to Seller’s ownership
or operation of the Business and the Purchased Assets prior to the Closing Date;

 
 (b) any liabilities or obligations relating to or arising out of the Excluded
Assets;
 
(c)  
any liabilities or obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities incurred prior to the Closing Date
and (ii) any other Taxes incurred or arising from activities prior to the
Closing Date;

 
(d)  
any liabilities or obligations of Seller relating to or arising out of (i) the
employment, or termination of employment, of any Employee prior to the Closing
(except with regard to the obligations set forth in 2.03(d) and(e) above), or
(ii) workers’ compensation claims of any Employee which relate to events
occurring prior to the Closing Date;

 
(e)  
any liabilities or obligations of Seller arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby,
including, without limitation, fees and expenses of counsel, accountants,
consultants, advisers and others.

 
Section 2.05 Purchase Price.  The aggregate purchase price for the Purchased
Assets of Three Million Dollars ($3,000,000.00) (“Aggregate Purchase
Price”).  Buyer shall execute a 4 year Promissory Note (5% per annum interest,
with Parent Guaranty), a pro forma of which is attached hereto as Exhibit “A,”
for Two Million Dollars ($2,000,000.00) and pay One Million Dollars in cash via
wire transfer upon closing.  The Promissory Note shall be reduced by the
estimated balance of the Accrued Compensated Absences as of the Closing Date,
and the amount of Eddie Roberson’s retention bonus.  The estimated totals for
Accrued Compensated Absences are shown on Schedule 2.03 as of November 23,
2012.  The totals will be adjusted prior to the Closing Date for the note
calculation.  Within two weeks after the Closing Date, Seller shall provide the
actual balance of the Accrued Compensated Absences and the parties shall perform
a cash true-up to account for any discrepancy between the estimate as of the
Closing Date and the actual balance.
 
Section 2.06 Allocation of Purchase Price.  Seller and Buyer agree that the
Purchase Price shall be allocated among the Purchased Assets per Disclosure
Schedule 2.06 for all purposes (including Tax and financial accounting) in a
manner consistent with Sections 338 and 1060 of the Code and regulations
thereunder, and as agreed by the parties.
 
Section 2.07 Non-assignable Assets.
 
(a) Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.07, to the extent the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset or Assigned Contract
would result in a violation of applicable Law, or would require the consent,
authorization, approval or waiver of a Person who is not a party to this
Agreement (including any leases or Governmental Authority), and such consent,
authorization, approval or waiver shall not have been obtained prior to the
Closing, this Agreement shall still constitute a sale, assignment, transfer,
conveyance or delivery, of all other assets and assigned contracts.
 
 
 

--------------------------------------------------------------------------------

 
 
 Parties shall use reasonable best efforts, and cooperate with each other, to
obtain the consent relating to each Assigned Contract as quickly as
practicable.  Once consent for the assignment and assumption is obtained, Seller
shall promptly assign, transfer, convey and deliver such to Buyer, and Buyer
shall assume the obligations assigned to Buyer from and after the date of
assignment to Buyer (all at no additional cost to Buyer).
 
(b) Without limiting the generality of the foregoing, if any Assigned Contract
is not able to be assigned or if Seller is not able to obtain any required
consent to the assignment of an Assigned Contract at Closing, Buyer shall (i)
assume and perform the obligations of Seller under the Assigned Contracts and
(ii) Buyer shall receive all of the economic and other benefits under such
Assigned Contracts.  Buyer and Seller shall take such actions as may be
required, including executing subcontracts or other agreements, to carry out the
intent of this Section 2.7.  Buyer shall use all reasonable efforts to invoice
third parties for services rendered without the assistant of Seller.  If
necessary, Buyer shall perform under such contracts as a subcontractor to Seller
using the same terms as the between the Seller and the applicable third
party.  Buyer shall indemnify and hold Seller harmless for any and all claims
and causes of action arising from the performance of Buyer’s work under such
contracts.  Seller shall create an escrow account for the deposit of any
proceeds of such work for the sole benefit of Buyer.  Buyer shall pay for the
costs of such escrow.  The intent of the parties is to allow Buyer to perform on
the Assigned Contracts during the process of obtaining assignment from third
parties and the parties agree to fully cooperate with each other in this
process.
 
 
ARTICLE III
Closing
 
Section 3.01 Closing.
 
 
Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Furmanite America Inc., on the later of December 31, 2012 (to be
effective at 12:01 AM, on January 1, 2013) or the second Business Day after all
of the conditions to Closing set forth in Article VII are either satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date), or at such other time, date or place as Seller and Buyer may
mutually agree upon in writing. The date on which the Closing is to occur is
herein referred to as the “Closing Date”.  Seller and Buyer may agree to close
by proxy and each will provide electronic copies of signed original documents or
appoint a fully authorized individual with power of attorney to execute any
closing documents on behalf of such Party.
 
 
Section 3.02 Closing Deliverables.
 
(a) At the Closing, Seller shall deliver to Buyer the following:
 
(i)  
a bill of sale, a pro forma of which is Exhibit B hereto (the “Bill of Sale”)
and duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
an Assignment and Assumption Agreement , a pro forma of which is Exhibit C
hereto (the “Assignment and Assumption Agreement”) clearly listing the  revenue
contracts and term & condition (T&C) work agreements to be assigned to Buyer,
consistent with Schedule 2.01(b).

 
(iii)  
A limited consent, a pro forma of which is Exhibit D signed by Seller’s senior
lender together with forms of UCC-3, which will be filed within five days of the
Closing, releasing the encumbrances identified on Schedule 3.02, on the
Purchased Assets.

 
(iv)  
A Microsoft Volume License transfer for the software on the laptops to be
conveyed, and transfer documentation for the leased copier and postage machine

 
(v)  
executed copies of the non-compete and non-solicitation agreement of Seller’s
management team;

 
(vi)  
an executed copy of the non-compete and non-solicitation agreement for Seller
and Seller’s affiliates; and

 
(vii)  
the Seller Closing Certificate.

 
(b) At the Closing, Buyer shall deliver to Seller the following:
 
          (i) the Purchase Price cash payment due in accordance with Section
2.05;
 
(ii)  
a Promissory Note and Guaranty a pro forma of which is attached as Exhibit A,
due in accordance with Section 2.05

 
(iii)  
Counter-signatures on the agreements listed above in 3.02 (a)(i) (ii) and (iv).

 
        (iv) the Buyer Closing Certificate
 
 
ARTICLE IV
Representations and warranties of seller
 
Seller represents and warrants to Buyer that the statements contained in this
Article IV are true and correct as of the date hereof.
 
 
Section 4.01 Organization and Qualification of Seller.  Seller is a corporation
and has all necessary power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as currently conducted.  Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary.
 
Section 4.02 Authority of Seller.  Seller has all necessary power and authority
to enter into this Agreement and the other Transaction Documents to which Seller
is a party, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by Seller of this
Agreement and any other Transaction Document to which Seller is a party, the
performance by Seller of its obligations hereunder and consummation by Seller of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Seller.  This Agreement has been duly executed
and delivered by Seller, and (assuming due authorization, execution and delivery
by Buyer) this Agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  When each other Transaction Document to which
Seller is or will be a party has been duly executed and delivered by Seller
(assuming due authorization, execution and delivery by each party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.03 No Conflicts; Consents.  Except as set forth on Schedule 4.03, the
execution, delivery and performance by Seller of this Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby, do not and will not: (a) result in a violation
or breach of any other agreement of Seller; (b) result in a violation or breach
of any provision of any Law or Governmental Order applicable to Seller, the
Business or the Purchased Assets. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or any of the other Transaction Documents and the
consummation of the transactions contemplated hereby, except for such filing as
set forth in Section 4.03 of the Disclosure Schedules.
 
Section 4.04 Other Representations.  Seller expressly represents and warrants
the following:
 
(a)  
Seller will provide all necessary assistance and use its best efforts in order
assist Buyer in obtaining everything necessary to legally operate.

 
(b)  
Seller will not compete for a term of 3 years with Buyer.

 
(c)  
Seller will not solicit customers of Buyer for a term of 3 years; provided
however, that this provision shall not prevent Seller from soliciting customers
for business that is not directly related to midstream inspection.

 
(d)  
Seller will not solicit employees of Buyer for a term of 3 years.

 
(e)  
Seller will use best efforts to assist Buyer in the assignment of and
performance of any existing contracts.

 
 (f) All information provided by Buyer to Seller is correct and truthful.
 
(g) There are no unidentified encumbrances on the Seller’s Assets.
 
(h) There are no other owners other than Seller.
 
(i) Seller will begin assisting Buyer with the assignment of the Assigned
Contracts starting December 11, 2012.
 
Section 4.05 Absence of Certain Changes, Events and Conditions.  Except as
expressly contemplated by this Agreement, from October 1, 2012 until the date of
Closing, Seller has operated the Business in the ordinary course of business in
all material respects and there has not been, with respect to the Business, any
event, occurrence or development that has had a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.06 Material Contracts.
 
        (a) Section 4.06(a) of the Disclosure Schedules lists the customers for
which Seller has performed services in 2012 the “Material Customers”).  Seller
is not in material breach of any of the contracts with the Material Customers
save and except the contract between Seller and Source Gas as detailed in the
letter dated July 11, 2012, previously provided to Buyer.  All Material
Contracts were entered into in the ordinary course of business at arm’s length
conditions.
 
Section 4.07 Title to Tangible Personal Property.  Seller has good and valid
title to, or a valid leasehold interest in, all Tangible Personal Property
included in the Purchased Assets, free and clear of Encumbrances except for
Permitted Encumbrances.
 
Section 4.08 Intellectual Property.
 
        (a) To Seller’s Knowledge: (i) Seller’s conduct of the Business as
currently conducted does not infringe, violate, dilute or misappropriate the
Intellectual Property of any Person; and (ii) no Person is infringing,
violating, diluting or misappropriating any Intellectual Property Assets.
 
Section 4.09 Legal Proceedings; Governmental Orders.
 
        (a) Except as disclosed on Schedule 4.09(a), there are no actions,
suits, claims, investigations or other legal proceedings pending or, to Seller’s
Knowledge, threatened against or by Seller relating to or affecting the
Business, the Purchased Assets or the Assumed Liabilities, which if determined
adversely to Seller would result in a Material Adverse Effect.  The existing
litigation and claims disclosed on Schedule 4.09 are Excluded Liabilities.
 
        (b) To Seller’s Knowledge, there are no outstanding Governmental Orders
and no unsatisfied judgments, penalties or awards against or affecting the
Business or the Purchased Assets which would have a Material Adverse Effect.
 
Section 4.10 Compliance With Laws; Permits.
 
Seller has not been informed and has no reason to believe that the current
operation of the Business is not in material compliance with all federal, state
and local laws, statutes, rules and regulations in effect that are applicable to
the Business.
 
Section 4.11 Environmental Matters.
 
To Seller’s Knowledge, there are no present governmental or regulatory
investigations, audits, or claims as to whether the Business is, in all material
respects, in compliance with all Environmental Laws, health and safety and other
similar, licenses, Environmental Permits, authorizations, declarations, orders
and approvals necessary for the operation of the Business.
 
Section 4.12 Employee Benefit Matters.
 
(a) For the avoidance of doubt, with the exception of Accrued Compensated
Absences and Buyer’s agreement to pay Eddie Roberson’s retention bonus and
accrued PTO in accordance with Schedule 2.03(e), all Employment and Employee
liability prior to Closing will remain with Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.13 Employment Matters.
 
(a) Seller is not a party to or bound by any collective bargaining or other
agreement with a labor organization representing any of the Employees.
 
(b) Seller is in compliance with all material Laws applicable to employment and
employment practices to the extent they relate to the Employees.
 
Section 4.14 Taxes.
 
(a) Seller has filed (taking into account any valid extensions) all Tax Returns
with respect to the Business required to be filed by Seller and has paid all
Taxes shown thereon as owing.  Seller is not currently the beneficiary of any
extension of time within which to file any Tax Return other than extensions of
time to file Tax Returns obtained in the ordinary course of business.
 
(b) Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.
 
Section 4.15 Transition Period.
 
(a) Seller agrees to provide transition services substantially in accordance
with the Transition Services Agreement attached hereto as Exhibit “E”.
 
 
ARTICLE V
Representations and warranties of buyer
 
Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof.
 
Section 5.01 Organization and Authority of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing in each jurisdiction in which
the ownership of the Purchased Assets or the operation of the Business as
currently conducted makes such licensing or qualification necessary.
 
Section 5.02 Authority of Buyer.  Buyer has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is a party, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby.  The execution and delivery by Buyer of
this Agreement and any other Transaction Document to which Buyer is a party, the
performance by Buyer of its obligations hereunder and consummation by Buyer of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer, and (assuming due authorization, execution and delivery
by Seller) this Agreement constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  When each other Transaction Document to which
Buyer is or will be a party has been duly executed and delivered by Seller
(assuming due authorization, execution and delivery by each party thereto), such
Transaction Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.03 No Conflicts; Consents.  The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby, do not and
will not: (a) result in a violation or breach of any other agreement of Buyer;
(b) result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer, the Business or the Purchased Assets.  No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement or any of the other
Transaction Documents and the consummation of the transactions contemplated
hereby, except for such filing as set forth in Section 5.03 of the Disclosure
Schedules.
 
Section 5.04 Sufficiency of Funds.  Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
 
 
ARTICLE VI
Covenants
 
Section 6.01 Conduct of Business Prior to the Closing.  From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall (a) conduct the Business in the ordinary course of
business; and (b) use commercially reasonable efforts to maintain and preserve
its current Business organization and operations and to preserve the rights,
goodwill and relationships of its Employees, customers, lenders, suppliers,
regulators and others having relationships with the Business.
 
Section 6.02 Access to Information.  From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives reasonable access to and
the right to inspect all of the assets, premises, Books and Records, Assigned
Contracts and other documents and data related to the Business and provide same
in native electronic format.
 
Section 6.03 Employees and Employee Benefits.
 
(a) Buyer, or one of its affiliates will offer reasonably comparable employment
to substantially all Employees of Seller that have successfully completed a
pre-employment drug screen, a physical examination and a background check
(including motor vehicle report), in each case to the extent Buyer applies such
hiring requirements to persons seeking employment in the same or similar
positions, and further to the extent each Employee meet any other requirements
for employment under applicable law.  Any such offers shall be contingent upon
the occurrence of Closing and must be designed to be withdrawn immediately if
Closing does not occur.
 
(b) Buyer shall establish its own terms and conditions for the employment of any
Employee of Seller it hires, and that, after the Closing, Buyer may terminate
any such Employee at its discretion.
 
(c) Buyer will pay Eddie Roberson’s Retention Bonus and Accrued PTO calculated
in accordance with Schedule 2.03(e), within the timeframe specified on Schedule
2.03(e), after the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.04 Governmental Approvals and Consents.Error!
 
Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents.  The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.
 
Section 6.05 Closing Conditions.  From the date hereof until the Closing, each
party hereto shall use commercially reasonable efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Article VII hereof.
 
Section 6.06 Bulk Sales Laws.  The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.
 
Section 6.07 Cooperation after the Closing.  Buyer agrees to provide reasonable
access to Seller after the closing to information, records and personnel related
to any Excluded Liabilities, such as on-going litigation.
 
 
ARTICLE VII
Conditions to closing
 
Section 7.01 Conditions to Obligations of All Parties.  The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:
 
(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
prohibiting consummation of such transactions.
 
Section 7.02 Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) The representations and warranties of Seller contained in Article IV shall
be true and correct in all respects as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date),
except where the failure of such representations and warranties to be true and
correct would not have a Material Adverse Effect.
 
(b) Seller shall have delivered to Buyer: duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliverables set forth in Section 3.02(a).
 
(c) Buyer’s receipt of Applications for employment with Buyer (or its
affiliates) submitted by 80% of the current employees of the Business.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) There shall have been no Material Adverse Effect on the Business prior to
the Closing Date.
 
 
Section 7.03 Conditions to Obligations of Seller.  The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) The representations and warranties of Buyer contained in Article V shall be
true and correct in all respects as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date),
except where the failure of such representations and warranties to be true and
correct would not have a Material Adverse Effect on Buyer’s ability to
consummate the transactions contemplated hereby.
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date.
 
(c) Buyer shall have delivered to Seller: the Purchase Price; duly executed
counterparts to the Transaction Documents (other than this Agreement); and such
other documents and deliveries set forth in Section 3.02(b).
 
 
ARTICLE VIII
Indemnification
 
Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect for six (6) months after the
Closing Date.  None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and in those cases, each such
surviving covenant and agreement shall survive the Closing for the period
contemplated by its terms.  Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period.  Such claims shall survive
until finally resolved.
 
Section 8.02 Indemnification By Seller.  Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify Buyer against, and shall
hold Buyer harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Buyer based upon, arising out of, with respect to or by
reason of:
 
(a) any material inaccuracy in or material breach of any of the representations
or warranties of Seller contained in this Agreement;
 
(b) any material breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement; or
 
(c) any Excluded Asset or any Excluded Liability.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) any action, suit, claim or other legal proceeding made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third Party Claim”) for
activity arising prior to the Closing Date.
 
(e) Limitations on Indemnity.  Notwithstanding anything herein to the contrary,
the sole remedy for Buyer under this indemnity for any Third Party Claim, or for
a breach or non-performance of a covenant contained in this Agreement or any
Transaction Document shall be offset against the Promissory Note in accordance
with and subject to the limitations set forth in Section 9.5, and the maximum
amount that the Seller shall be obligated to pay with respect to any and all
obligations of indemnity under this Section 8.04 shall be equal to Two Million
Dollars ($2,000,000).  In the second year after the Closing Date, Seller’s
indemnity obligation shall drop to the lesser of (i) One Million Dollars
($1,000,000), or (ii) the difference between Two Million Dollars ($2,000,000)
and the indemnity obligations applied to the Promissory Note in Year 1.  Seller
shall have no indemnity obligations after the second anniversary of the Closing
Date.  A Third Party Claim shall not be brought by Buyer under or pursuant to
this Section 8.02, unless the amount of that claim exceeds Ten Thousand and
No/100 Dollars ($10,000).
 
(f) Right of Set-Off.  Upon written notice to Seller specifying in reasonable
detail the basis for such set-off, Buyer shall have the right to set off any
amount to which it is entitled under this Article 8 (Indemnity) against its
payment obligations under the Promissory Note.
 
Section 8.03 Indemnification By Buyer.  Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify Seller against, and shall
hold Seller harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Seller based upon, arising out of, with respect to or by
reason of:
 
(a) any material inaccuracy in or material breach of any of the representations
or warranties of Buyer contained in this Agreement;
 
(b) any material breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement;
 
(c) any Assumed Asset or any Assumed Liability; or
 
(d) any action, suit, claim or other legal proceeding made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third Party Claim”) for
activity arising on or after the Closing Date.
 
(e) Limitations on Indemnity.  Notwithstanding anything herein to the contrary,
the maximum amount that the Buyer shall be obligated to pay with respect to any
and all obligations of indemnity under this Section 8.03 shall be equal to Two
Million Dollars ($2,000,000).  Buyer shall have no indemnity obligations after
the second anniversary of the Closing Date.  A Third Party Claim shall not be
brought by Seller under or pursuant to this Section 8.03, unless the amount of
that claim exceeds Ten Thousand and No/100 Dollars ($10,000).
 
 
ARTICLE IX
Termination
 
Section 9.01 Termination.  This Agreement may be terminated at any time prior to
the Closing:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) By Buyer (1) if any representation or warranty of Seller in this Agreement
is untrue or inaccurate, or (2) if Seller has breached, in any material respect,
any of its obligations under this Agreement;
 
(b) By Seller if (1) any representation or warranty of Buyer in this Agreement
is untrue or inaccurate, or (2) Buyer has breached, in any material respect, any
of its obligations under this Agreement.
 
(c) By the mutual written consent of Seller and Buyer;
 
(d) By either party if the Closing does not occur within seven (7) days of the
stated Closing Date, provided that a party then in material breach of this
Agreement may not exercise such right.
 
(e) In the event that either party fails to close and is in material breach of
this Agreement, the parties mutually agree that it would be difficult or
impossible to reasonably ascertain the damages incurred and as such agree that
such breaching party shall be liable to the non-breaching party for liquidated
damages in the amount of One Million Dollars ($1,000,000.00), due on January 30,
2013.  The parties further agree this amount is in reasonable relation to actual
damages and that it shall not be considered a penalty.
 
Section 9.02 Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
 
(a) as set forth in this Article IX, and Article X hereof; and
 
(b) that nothing herein shall relieve any party hereto from liability for any
intentional breach of any provision hereof.
 
(c) If this Agreement is terminated as provided herein each party shall
redeliver all documents, work papers and other material of any other party
relating to the transactions contemplated hereby, whether so obtained before or
after the execution hereof, to the party furnishing the same or destroy such
documents, work papers and other material and confirm such destruction in
writing.
 
 
ARTICLE X
Miscellaneous
 
Section 10.01 Expenses.  Except as otherwise expressly provided herein, Seller
and Buyer shall each pay all of its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including but not limited to, fees and expenses of its own financial
consultants, accountants, and legal counsel.
 
Section 10.02 Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):

 
 
 

--------------------------------------------------------------------------------

 
 
If to Seller:
ENGlobal U.S., Inc.
654 N. Sam Houston Parkway E., Suite 400
Houston, TX 77060-5914
 
E-mail: tami.walker@englobal.com
 
 
Attn:  General Counsel
If to Buyer:
Furmanite America, Inc.
10370 Richmond Avenue, 6th Floor Houston, TX 77042
E-mail: gpena@Furmanite.com
Attention:   Greg Pena, Director
                      Strategic Planning

 
Section 10.03 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving effect to any choice or
conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Texas.
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE DISTRICT OF
TEXAS OR THE COURTS OF THE STATE OF TEXAS, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS.
 
 
Section 10.04 Specific Performance.  The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.05                       No Consequential Damages.  EXCEPT FOR THE
INDEMNITY OBLIGATIONS RELATED TO DAMAGES TO THIRD PARTIES, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER FOR CONSEQUENTIAL DAMAGES, INCLUDING INCIDENTAL, PUNITIVE
DAMAGES, LOST PROFITS, LOST OPPORTUNITY DAMAGES OR OTHER SIMILAR FORMS OF
DAMAGES.

 
Section 10.06                                Pro Forma Exhibit.  The parties
acknowledge that certain exhibits hereto are noted as pro forma and as such the
parties shall use their best efforts to finalize the language in such exhibits
at least 5 days prior to closing.  The parties agree the language contained in
such exhibits shall be substantially the same as the pro forma versions.  Buyer
shall use reasonable efforts to accommodate requests from Seller’s lender for
updates to the pro forma exhibits.
 


 


 


 


 


[SIGNATURES FOLLOW]


 
 
 

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


ENGLOBAL U.S., INC.
 
By  /s/ William A. Coskey                                     
Name: William A. Coskey
Title:   Chief Executive Officer
 
FURMANITE AMERICA, INC.
 
By  /s/ Charles R. Cox                                   
Name:  Charles R. Cox
Title:    Authorized Signer





 


 
Exhibit A—Promissory Note and Parent Guaranty
 
Exhibit B—Bill of Sale
 
Exhibit C—Assignment and Assumption Agreement
 
Exhibit D—Limited Consent
 
Exhibit E—Transition Services Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
APPENDIX I - Definitions
 
 
The following terms have the meanings specified or referred to in this Article
I:
 
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person at the time of the execution of the
Agreement.  The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the United States are authorized or required by Law
to be closed for business.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
September 13, 2012 between Buyer and Seller.
 
“Contracts” means all legally binding written contracts, leases, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures and other
agreements of the Business.
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
 
“Dollars or $” means the lawful currency of the United States.
 
“Employees” means those Persons employed by Seller who worked for the Business
immediately prior to the Closing.
 
“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator, court or tribunal of
competent jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means:  (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
 
 

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) patents and patent applications; (e)
websites and internet domain name registrations; and (f) all other intellectual
property and industrial property rights and assets, and all rights, interests
and protections that are associated with, similar to, or required for the
exercise of, any of the foregoing.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys’ fees, but excluding punitive,
incidental, consequential, special or indirect damages (such as loss of revenue,
diminution in value and any damages based on any type of multiple).excluding
punitive, incidental, consequential, special or indirect damages (including loss
of revenue, diminution in value and any damages based on any type of multiple)
from the definition excluding punitive, incidental, consequential, special or
indirect damages (including loss of revenue, diminution in value and any damages
based on any type of multiple) from the definition.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to the business, results of operations, financial
condition or assets of the Business which are a result of any of the Sellers
actions prior to closing.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.
 
“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures; (b) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business’ and (3) liens on leased assets being assumed,
specifically the security interest held by StarGel in the Toshiba copier.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Seller’s Knowledge” or any other similar knowledge qualification means the
actual knowledge of the Sellers.
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, property, and personal property taxes.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
 
“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, and the other agreements, instruments and documents
required to be delivered at the Closing.
 


 

